Affirmed and Memorandum Opinion filed September 23, 2004








Affirmed and Memorandum Opinion filed September 23,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01419-CR
NO. 14-03-01425-CR
____________
 
ROBERT NOLAN MARSHALL,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County,
Texas
Trial Court Cause Nos. 741,232
& 943,494
 

 
M E M O R A N D U M   O
P I N I O N
In January 1997, in cause number 741,232, appellant pleaded
guilty to robbery and was placed on ten years= deferred adjudication
probation.  On December 11, 2003, the
trial court revoked appellant=s deferred adjudication probation and assessed punishment at
twenty years= confinement.  In cause number 943,494, appellant pleaded
guilty to murder and, on December 11, 2003, the trial court assessed punishment
at eighty years= confinement. 
Appellant filed written notices of appeal.  




Appellant=s appointed counsel filed a brief in which she concludes the
appeal in cause 741,232 is wholly frivolous and without merit as to any issue
unrelated to appellant=s conviction.  See
Vidaurri v. State, 49 S.W.3d 880, 885 (Tex. Crim. App. 2001).  Counsel also notes that this court has no
jurisdiction over an appeal from a trial court=s decision to adjudicate guilt.  Similarly, for cause 941,494, appellant=s appointed counsel concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to file a pro se response, but no response has been filed.   
We agree the appeals are wholly frivolous and without
merit.  Additionally, we do not have
jurisdiction to hear an appeal related to the conviction in cause 741,232.   Vidaurri, 49 S.W.3d at 884.  Further, we find no reversible error in the
records.  A discussion of the brief would
add nothing to the jurisprudence of the State.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 23, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).